DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/27/2022 has been entered.
Response to Arguments
Applicant's arguments filed 09/27/2022 have been fully considered but they are not persuasive.
Applicant argues that the reference Park et al [US 2018/0297511 A1] in view of Sawada et al [US 2020/0326049 A1] [Note: Priority Data: 04/15/2019] does not teach or discloses “receiving a driving mode signal indicating whether the vehicle is in (1) a manual driving mode or (2) an autonomous or semiautonomous driving mode; detecting an object at a periphery of the vehicle and generate object information indicative of a presence and position of the object; and in response to the driving mode signal indicating that the vehicle is in the autonomous or semiautonomous driving mode, performing: generating light pattern information causing a light pattern irradiated from the vehicle to have a first width and a first irradiation distance; determining, based on the object information, a presence of a preceding vehicle in a host lane and a distance to the preceding vehicle; in response to determining that the preceding vehicle is present in the host lane and the distance to the preceding vehicle is decreasing, changing the light pattern information to cause the light pattern to have a second width smaller than the first width and a second irradiation distance smaller than the first irradiation distance; and in response to determining that that no preceding vehicle is present in the host lane, changing the light pattern information to cause the light pattern to have a minimum width smaller than the second width and a maximum irradiation distance greater than the first irradiation distance.” (see page 5-9).
Examiner disagrees:
Kim discloses a lamp control apparatus for a vehicle (Fig. 1, 100), the apparatus comprising: 
a selection device (Fig. 7, 100) configured to receive a driving mode signal indicating whether the vehicle is in (1) a manual driving mode (Paragraph [0082]) or (2) an autonomous (Paragraph [0074]) or semiautonomous driving mode; 
an object detection device (Fig. 7, 300) configured to detect an object at a periphery of the vehicle (Paragraph [0142]) and generate object information indicative of a presence (Paragraph [0087]) and position of the object (Paragraph [0022]); and 
a light pattern output device (Fig. 8, 800) configured to, in response to driving mode signal indicating that the vehicle is in the autonomous (Paragraph [0086]) or semiautonomous driving mode, perform: 
generating light pattern (Paragraph [0013-16 & 0281]) information causing a light pattern irradiated (Paragraph [0281]) from the vehicle (Fig. 1, 100) to have a first width (Fig. 17b, 900) and a first irradiation distance (Fig. 17b, 900);  
determining (Paragraph [0014-17]), based on the object information, a presence of a preceding vehicle (Fig. 17b, 101) in a host lane (Fig. 17b, Host lane) and, a distance to the preceding vehicle (Fig. 17b, 101);  
in response to determining that the preceding vehicle (Fig. 17b, 101) is present in the host lane and the distance to the preceding vehicle (Fig. 17b, 101) is decreasing (Paragraph [0346]), changing the light pattern information (Paragraph [0013-16 & 0281]) to cause the light pattern to have a second width smaller than the first width (Fig. 17b, see 900 and 910 for width) and a second irradiation distance (Fig. 17b, 910) smaller than the first irradiation distance (Fig. 17b, 900); and in response to determining that that no preceding vehicle is present in the host lane (Fig. 15b, 900),
Kim does not specify a maximum irradiation distance greater than the first irradiation distance.
Sawada discloses a maximum irradiation distance (Fig. 5b, Rn and L1) greater than the first irradiation distance (Fig. 6 L1 & Paragraph [0060-81]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Kim with changing the light pattern information to cause the light pattern to have a minimum width smaller than the second width and a maximum irradiation distance greater than the first irradiation distance for purpose of determination of whether or not the lane change is feasible as well as restricting a degree of increase in power consumption due to the change of the lighting region as disclosed by Sawada (Paragraph [0007]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al [US 2018/0297511 A1] in view of Sawada et al [US 2020/0326049 A1] [Note: Priority Data: 04/15/2019].
In regards to claim 1. Kim discloses a lamp control apparatus for a vehicle (Fig. 1, 100), the apparatus comprising: 
a selection device (Fig. 7, 100) configured to receive a driving mode signal indicating whether the vehicle is in (1) a manual driving mode (Paragraph [0082]) or (2) an autonomous (Paragraph [0074]) or semiautonomous driving mode; 
an object detection device (Fig. 7, 300) configured to detect an object at a periphery of the vehicle (Paragraph [0142]) and generate object information indicative of a presence (Paragraph [0087]) and position of the object (Paragraph [0022]); and 
a light pattern output device (Fig. 8, 800) configured to, in response to driving mode signal indicating that the vehicle is in the autonomous (Paragraph [0086]) or semiautonomous driving mode, perform: 
generating light pattern (Paragraph [0013-16 & 0281]) information causing a light pattern irradiated (Paragraph [0281]) from the vehicle (Fig. 1, 100) to have a first width (Fig. 17b, 900) and a first irradiation distance (Fig. 17b, 900);  
determining (Paragraph [0014-17]), based on the object information, a presence of a preceding vehicle (Fig. 17b, 101) in a host lane (Fig. 17b, Host lane) and, a distance to the preceding vehicle (Fig. 17b, 101);  
in response to determining that the preceding vehicle (Fig. 17b, 101) is present in the host lane and the distance to the preceding vehicle (Fig. 17b, 101) is decreasing (Paragraph [0346]), changing the light pattern information (Paragraph [0013-16 & 0281]) to cause the light pattern to have a second width smaller than the first width (Fig. 17b, see 900 and 910 for width) and a second irradiation distance (Fig. 17b, 910) smaller than the first irradiation distance (Fig. 17b, 900); and in response to determining that that no preceding vehicle is present in the host lane (Fig. 15b, 900),
Kim does not specify a maximum irradiation distance greater than the first irradiation distance.
Sawada discloses a maximum irradiation distance (Fig. 5b, Rn and L1) greater than the first irradiation distance (Fig. 6 L1 & Paragraph [0060-81]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Kim with changing the light pattern information to cause the light pattern to have a minimum width smaller than the second width and a maximum irradiation distance greater than the first irradiation distance for purpose of determination of whether or not the lane change is feasible as well as restricting a degree of increase in power consumption due to the change of the lighting region as disclosed by Sawada (Paragraph [0007]).
In regards to claim 2. Kim in view of Sawada discloses the apparatus of claim 1, wherein the object detection device (Fig. 7, 300 & Paragraph [0076-77]) includes at least one of a camera (Fig. 7, 310) configured to obtain an image in front of the vehicle (Paragraph [0144-146 & 0166]) or a sensor configured to determine a distance to the preceding vehicle.
In regards to claim 6. Kim in view of Sawada discloses the apparatus of claim 1, wherein the light pattern output device (Fig. 8, 800) includes: an object determination device (Fig. 7, 300) configured to determine, based on the object information (Paragraph [0142]), whether the preceding vehicle (Fig. 17b, 101) is present in the host lane (Fig. 17b, Host lane) and located within the predetermined distanc(Fig. 17b, 101) from the vehicle (Fig. 1, 100); a distance calculation device (Fig. 2, 125 and 170) configured to calculate (Paragraph [0161-162]), based on the object information (Paragraph [0142]), the distance (Fig. 17b, 101) to the preceding vehicle (Fig. 17b, 101) when the preceding vehicle (Fig. 17b, 101) is detected; a light reduction pattern output device (Fig. 8, 800) configured to generate the light pattern information (Paragraph [0013-16 & 0281])  based on the calculated distance (Fig. 17b, 101) to the preceding vehicle (Fig. 17b, 101) and a direction indication signal (Paragraph [0212]); and a light concentration pattern output device (Fig. 8, 800) configured to generate the light pattern information (Paragraph [0013-16 & 0281]) causing the irradiation distance (Fig. 17b, 101) and the width of the light pattern to be changed (Sawada: Fig. 5b, L1 & Paragraph [0060]).
In regards to claim 17. Kim in view of Sawada discloses a method of controlling a lamp of a vehicle (Fig. 1, 100), comprising: 
receiving a driving mode signal indicating whether the vehicle is in (1) a manual driving mode (Paragraph [0082]) or (2) an autonomous (Paragraph [0074]) or semiautonomous driving mode; 
detecting (Fig. 7, 300) an object at a periphery of the vehicle (Paragraph [0142]) and generate object information indicative of a presence (Paragraph [0087]) and position of the object (Paragraph [0022]); and 
in response to the driving mode signal (Fig. 7, 100) indicating that the vehicle is in the autonomous (Paragraph [0086]) or semiautonomous driving mode, performing: 
generating light pattern information (Paragraph [0013-16 & 0281]) causing a light pattern irradiated (Paragraph [0281]) from the vehicle (Fig. 7, 100) to have a first width (Fig. 17b, 900) and a first irradiation distance (Fig. 17b, 900); 
determining (Paragraph [0014-17]), based on the object information, a presence of a preceding vehicle (Fig. 17b, 101) in a host lane (Fig. 17b, Host lane) and a distance to the preceding vehicle (Fig. 17b, 101); 
in response to determining that the preceding vehicle (Fig. 17b, 101) is present in the host lane (Fig. 17b, Host lane) and the distance (Fig. 17b, 101) to the preceding vehicle (Fig. 17b, 101) is decreasing (Paragraph [0346]), changing the light pattern information to cause the light pattern to have a second width smaller than the first width (Fig. 17b, see 900 and 910 for width) and a second irradiation distance (Fig. 17b, 910) smaller than the first irradiation distance (Fig. 17b, 900); and 
in response to determining that that no preceding vehicle (Paragraph [0142]) is present in the host lane (Fig. 15b, 900), changing the light pattern information (Paragraph [0281]) to cause the light pattern to have a minimum width smaller than the second width (Fig. 17b, see 900 and 910 for width) and 
Kim does not specify a maximum irradiation distance greater than the first irradiation distance.
Sawada discloses a maximum irradiation distance (Fig. 5b, Rn and L1) greater than the first irradiation distance (Fig. 6 L1 & Paragraph [0060-81]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Kim with changing the light pattern information to cause the light pattern to have a minimum width smaller than the second width and a maximum irradiation distance greater than the first irradiation distance for purpose of determination of whether or not the lane change is feasible as well as restricting a degree of increase in power consumption due to the change of the lighting region as disclosed by Sawada (Paragraph [0007]).
Claims 5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al [US 2018/0297511 A1] in view of Sawada et al [US 2020/0326049 A1] [Note: Priority Data: 04/15/2019] and further in view of Dierks et al [US 2012/0271511 A1].
In regards to claim 5. Kim in view of Sawada discloses the apparatus of claim 1, 
Kim in view of Sawada does not specify wherein the light pattern output device is further configured to, in response to determine that the preceding vehicle is present in the host lane, changing the light pattern information to cause a left or right width of the light pattern to be increased depending on a direction indication signal.
Dierks discloses wherein the light pattern output device (Fig. 2, 15 & Paragraph [0133]) is further configured to, in response to determine that the preceding vehicle (Fig. 6-7, 12) is present in the host lane (Fig. 6-7, M), changing the light pattern information to cause a left (Dierks: Fig. 6, 40Paragraph [0202]) or right width of the light pattern (Dierks: Abstract) to be increased depending on a direction indication signal (Dierks: Paragraph [0064]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Kim in view of Sawada with wherein the light pattern output device is further configured to, in response to determine that the preceding vehicle is present in the host lane,  changing the light pattern information to cause a left or right width of the light pattern to be increased depending on a direction indication signal for purpose of use the distance measurement to selectively detect road users located within the glare boundaries of a light pattern as disclosed by Dierks (Paragraph [0134]).
In regards to claim 18. Kim in view of Sawada discloses the method of claim 17, further comprising, in response to (a) the driving mode signal indicating that the vehicle is in the autonomous (Paragraph [0074]) or semiautonomous driving mode and (b) the preceding vehicle (Fig. 17b, 101) being present in the host lane (Fig. 17b, Host Lane), 
Kim in view of Sawada does not specify changing the light pattern information to cause a left or right width of the light pattern to be increased depending on a direction indication signal.
Dierks discloses changing the light pattern information to cause a left (Dierks: Fig. 6, 40Paragraph [0202]) or right width of the light pattern (Dierks: Abstract) to be increased depending on a direction indication signal (Dierks: Paragraph [0064]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Kim in view of Sawada with changing the light pattern information to cause a left or right width of the light pattern to be increased depending on a direction indication signal for purpose of use the distance measurement to selectively detect road users located within the glare boundaries of a light pattern as disclosed by Dierks (Paragraph [0134]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI (VICTOR) CHAN whose telephone number is (571)272-5177. The examiner can normally be reached M-F 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 517-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WEI (VICTOR) CHAN
Primary Examiner
Art Unit 2844



/WEI (VICTOR) Y CHAN/Primary Examiner, Art Unit 2844